               Case 3:19-cv-05918-RBL Document 16 Filed 04/17/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10       RONALD G. DAUGHERTY,
                                                             CASE NO. 3:19-cv-05918-RBL-JRC
11                              Petitioner,
                                                             ORDER ADOPTING REPORT AND
12               v.                                          RECOMMENDATION
13       DONALD R. HOLBROOK et al.,

14                              Respondents.

15          The Court, having reviewed the Report and Recommendation (“R&R”) of Magistrate

16   Judge J. Richard Creatura and the remaining record, hereby ORDERS that the R&R is adopted.

17   The writ for habeas corpus (Dkt. 1) is dismissed with prejudice and a certificate of appealability

18   is denied for the reasons set forth in the R&R. The matter should be closed.

19          The Clerk shall send copies of this Order to plaintiff and to Magistrate Judge Creatura.

20          Dated this 17th day of April, 2020.



                                                          A
21

22
                                                          Ronald B. Leighton
23                                                        United States District Judge

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
